Name: Commission Regulation (EEC) No 1721/86 of 2 June 1986 amending Regulation (EEC) No 142/86 on the sale, at prices fixed at a standard rate in advance, of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/30 Official Journal of the European Communities 3 . 6 . 86 COMMISSION REGULATION (EEC) No 1721/86 of 2 June 1986 amending Regulation (EEC) No 142/86 on the sale, at prices fixed at a standard rate in advance, of certain bone-in beef and veal held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 o the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 142/86 (3), as last amended by Regulation (EEC) No 1067/86 (4), certain quantities of beef were released from intervention and were put up for sale for export ; whereas further possible outlets for meat held by certain interven ­ tion agencies should be taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In the fourth indent of Article 1 ( 1 ) of Regulation (EEC) No 142/86, *5 000 tonnes' is hereby replaced by ' 10 000 tonnes' and '1 May 1984' is replaced by '1 October 1984'. Article 2 This Regulation shall enter into force on 4 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 19, 25 . 1 . 1986, p. 8 . 4) OJ No L 97, 12. 4. 1986, p. 28 .